      Case 3:14-cr-00368-B Document 74 Filed 04/21/20                            Page 1 of 2 PageID 305



                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

UNITED STATES OF AMERICA                                   )
                                                           )
                                                           )    No. 3:14-CR-368-B-1
vs.                                                        )
                                                           )
DONTRAYE POTTER,                                           )
         Defendant.                                        )

                ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE

         After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the Court is of the opinion that the Findings and Conclu-

sions of the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of

the Court. For the reasons stated in the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge, the defendant’s Motion to Reconsider Sentence on Ground of Newly Discovered

Evidence, received on January 21, 2020 (doc. 69), is construed as a successive 28 U.S.C. § 2255

motion, and it will be TRANSFERRED to the United States Court of Appeals for the Fifth Circuit

under Henderson v. Haro, 282 F.3d 862, 864 (5th Cir. 2002), and In re Epps, 127 F.3d 364, 365 (5th

Cir. 1997), by separate judgment.1

         The Clerk of the Court is DIRECTED to (1) terminate the motion filed in this case on

January 21, 2020; (2) open a new habeas case for administrative purposes only; (3) file the January

21, 2020 motion in that new case as a motion filed under 28 U.S.C. § 2255; (4) directly assign the

new case to the same District Judge and Magistrate Judge as in this case; (5) file a copy of the

1
  A certificate of appealability (COA) is not required to appeal an order transferring a successive habeas petition. See
In re Garrett, 633 F. App’x 260, 261 (5th Cir. 2016); United States v. Fulton, 780 F.3d 683 (5th Cir. 2015).
   Case 3:14-cr-00368-B Document 74 Filed 04/21/20                    Page 2 of 2 PageID 306



Findings, Conclusions, and Recommendation of the United States Magistrate Judge and the order

accepting those Findings, Conclusions, and Recommendation, and the judgment in that new case;

and (6) and without further judicial action, immediately TRANSFER the newly opened § 2255

action to the United States Court of Appeals for the Fifth Circuit.

       SIGNED this 21st day of April, 2020.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                                 2
